*928Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered December 16, 2010, convicting him of murder in the second degree, attempted murder in the second degree (13 counts), assault in the first degree, assault in the second degree (2 counts), criminal possession of a weapon in the second degree (2 counts), and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A defendant found competent to stand trial has the ultimate authority, even over counsel’s objection, to reject the use of a psychiatric defense (see People v Petrovich, 87 NY2d 961, 963 [1996]; People v Constas, 59 AD3d 729, 730 [2009]; People v Ciborowski, 302 AD2d 620, 622 [2003]). The defendant, who was found competent to stand trial (see CPL 730.30 [2]; People v Pulecio, 237 AD2d 633, 633 [1997]), was consistent in his refusal to present an insanity defense. Moreover, the record indicates that he and his counsel, with whom he had a cooperative relationship, considered and discussed this issue extensively. There is nothing indicating either that the defendant had any difficulty understanding his decision and its implications, or that counsel provided him with inaccurate advice. Thus, contrary to the defendant’s current contention, the Supreme Court was not obligated to conduct additional inquiry before permitting the defendant to forego a psychiatric defense (see People v Pulecio, 237 AD2d at 633; cf. People v Petrovich, 87 NY2d at 963; People v Ciborowski, 302 AD2d at 622). Eng, PJ., Rivera, Angiolillo and Balkin, JJ., concur.